   Case 2:21-mj-00621-AYS Document 1 Filed 05/21/21 Page 1 of 5 PageID #: 1




MRM:GSM

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------X

UNITED STATES OF AMERICA                                   COMPLAINT

            - against -                                    (T. 18, U.S.C. § 2252(a)(1))

DARREN STEIN,                                              No. 21-MJ-621

                          Defendant.

---------------------------X

EASTERN DISTRICT OF NEW YORK, SS:

                  DANIEL FANDREY, being duly sworn, deposes and states that he is a Task

Force Officer with the Federal Bureau of Investigation, duly appointed according to law and

acting as such.

                  On or about March 20, 2020, within the Eastern District of New York, the

defendant DARREN STEIN did knowingly and intentionally transport and ship, using a means

and facility of interstate and foreign commerce, and in and affecting interstate and foreign

commerce by any means including by computer or mails, one or more visual depictions, the

production of such visual depictions having involved the use of one or more minors engaging in

sexually explicit conduct, and such visual depictions were of such conduct.

                           (Title 18, United States Code, Section 2252(a)(1))

                  The source of your deponent’s information and the grounds for his belief are as

follows:1



       1
           Because the purpose of this Complaint is to set forth only those facts necessary to
establish probable cause to arrest, I have not described all the relevant facts and circumstances of
which I am aware.
   Case 2:21-mj-00621-AYS Document 1 Filed 05/21/21 Page 2 of 5 PageID #: 2

                                                                                                   2

                1.    I am a Task Force Officer with the Federal Bureau of Investigation Crimes

Against Children and Human Trafficking Unit. I have been a Task Force Officer since 2017

and a police officer since 2007. I have been assigned to investigate violations of criminal law

relating to child pornography and the sexual exploitation of children. I have gained expertise in

these types of investigations through training in classes and seminars and daily work related to

conducting these types of investigations. As part of my responsibilities, I have been involved in

the investigation of numerous child pornography cases and have reviewed thousands of

photographs depicting children (less than eighteen years of age) being sexually exploited by

adults. Through my experience in these investigations, I have participated in the execution of

multiple search warrants relating to child pornography offenses and the subsequent prosecution

of offenders.

                2.    I have personally participated in the investigation of the offenses discussed

below. I am familiar with the facts and circumstances of this investigation from my own

personal participation in the investigation, my review of documents, my training and experience,

and discussions I have had with other law enforcement personnel concerning the creation,

distribution, and proliferation of child pornography.

                                      PROBABLE CAUSE

                3.    The National Center for Missing and Exploited Children (“NCMEC”) is a

private, non-profit organization founded by Congress in 1984. Among its many functions,

NCMEC receives tips regarding missing, abducted or sexually exploited children. NCMEC also

maintains a CyberTipline to receive complaints from internet service providers, electronic

service providers and others. NCMEC analysts will review Cyber Tipline reports and forward

them to the appropriate law enforcement agency for further investigation.
   Case 2:21-mj-00621-AYS Document 1 Filed 05/21/21 Page 3 of 5 PageID #: 3

                                                                                                  3

               4.      On or about June 4, 2020, Google LLC (“Google”) reported to NCMEC

that on or about March 20, 2020, the user of Google account steind2019@gmail.com (the

“GOOGLE ACCOUNT”) had uploaded three files containing child pornography (the “Child

Pornography Files”). In addition, Google reported that the GOOGLE ACCOUNT used display

name “Darren Stein” and was associated with the following identifiers: (i) a phone number

ending in 8213 (the “8213 number”), (ii) a specific date of birth, and (iii) an address in Bay

Shore, New York (the “Bayshore Residence”). Google also provided several IP addresses

which were used to access the GOOGLE ACCOUNT. IP address 24.44.128.122 was used to

upload the Child Pornography Files.

               5.      On or about July 29, 2020, Sprint Corporation provided business records

indicating that the 8213 number, the phone number associate with the GOOGLE ACCOUNT,

was registered to DARREN STEIN at the Bayshore Residence.

               6.      On or about August 8, 2020, Optimum provided business records

indicating that the IP address used to upload the Child Pornography Files to the GOOGLE

ACCOUNT is the IP address for the Bayshore Residence. The subscriber for the Optimum

account was Alan Skawinski.

               7.      In or about December 2020, law enforcement determined that DARREN

STEIN was a registered sex offender and that he had lived at the Bayshore Residence with Alan

Skawinski in March 2020 but had subsequently relocated to another residence in Bayshore, New

York. In addition, law enforcement determined that Darren Stein’s date of birth is the specific

date of birth associated with the GOOGLE ACCOUNT.

               8.      On or about April 30, 2021, officers from the Suffolk County Police

Department met with DARREN STEIN at his new residence in Bayshore, New York. At that
   Case 2:21-mj-00621-AYS Document 1 Filed 05/21/21 Page 4 of 5 PageID #: 4

                                                                                                     4

time, the defendant was given oral and written Miranda warnings. The defendant waived his

rights orally and in writing and agreed to speak with law enforcement. During a subsequent

interview with law enforcement agents, the defendant provided, in sum and substance, the

following information:

                       a.      The GOOGLE ACCOUNT and email address
                               steind2019@gmail.com belong to STEIN;

                       b.      STEIN possessed child pornography and kept it on his electronic
                               devices;

                       c.      Some of the electronic devices on which STEIN kept child
                               pornography used the GOOGLE ACCOUNT; and

                       d.      STEIN accessed and downloaded the Child Pornography Files.

Following the interview, STEIN was placed under arrest for possessing a sexual performance by

a child, in violation of New York Penal Law, Section 263.16.

               14.     The filenames of the Child Pornography Files, the dates on which STEIN

uploaded them, and a description of each file is listed in the following table:


            Filename               Date Uploaded                      Description
                                                      A video depicting an adult male’s penis
        Real hot 13.mp4               3/20/2020       continually penetrating a prepubescent
                                                      female’s vagina.
                                                      A video depicting a prepubescent female
                                                      with her pants and underwear around her
                                                      ankles and legs spread open using a phallic
 VID-20170927WA0028.mp4               3/20/2020       like device against her exposed vagina
                                                      while an adult male is heard encouraging
                                                      and directing the child.
                                                      A video depicting a naked pre or early
                                                      pubescent female with her legs spread
 VID-20171225-WA0077.mp4              3/20/2020       open, sitting on an older female’s lap while
                                                      the older female uses her fingers to rub the
                                                      outside of the child's vagina.
    Case 2:21-mj-00621-AYS Document 1 Filed 05/21/21 Page 5 of 5 PageID #: 5


                                                                                                    5

                15.    It is respectfully requested that this Court issue an order sealing, until

 further order of the Court, all papers submitted in support of this application, including the

 application and arrest warrant, as disclosure would give the target of the investigation an

opportunity to destroy evidence, harm or threaten witnesses, change patterns of behavior, and

flee from or evade prosecution and therefore have a significant and negative impact on the

continuing investigation and may severely jeopardize its effectiveness.

               WHEREFORE, your deponent respectfully requests that an arrest warrant be

issued for the defendant DARREN STEIN so that be may be




                                             Federal Bureau oflnvestigation


Sworn to before me by telephone this
 5/21
--- day of May, 2021




THE HONORABLE ANNE Y. SHLELDS
UNITED STATES MAGISTRATE JUDGE
EASTERN DISTRICT OF NEW YORK
